DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-56 and 58-70 have been canceled.  Claim 1 has been amended.  Claims 71-87 have been added.  Claims 1, 57 and 71-87 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57 and 73-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease or disorder mediated or characterized by pathologic angiogenesis, or inappropriate levels of VEGF comprising the administration of the pharmaceutical formulation comprising bevacizumab, does not reasonably provide enablement for a method of treating a disease or disorder not mediated or not characterized by pathologic angiogenesis or inappropriate levels of VEGF comprising the administration of the pharmaceutical formulation comprising bevacizumab.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
When given the broadest interpretation, “a disease or disorder” in a subject, or “cancer” in a subject encompasses any disease, disorder or cancer irrespective of the presence or lack thereof of pathological angiogenesis caused by elevated levels of VEGF-A, such as, for example,  neurological disorders, endocrine disorder, mental disorders, skeletal fractures and infectious diseases.  The art teaches that bevacizumab is a humanized anti-VEGF-A monoclonal antibody for mediating malignant angiogenesis (Ferrara et al (Ann Rev Med, 2007, Vol. 58, pp. 491-504, reference of the IDS filed 9/9/2020, see page 494, second column, lines 1-2, bridging paragraph between pages 494-495 and Table 1).  Other non-malignant diseases characterized by elevated levels of VEGF-A could also be treated with bevacizumab (Ferrara et al, ibid, page 496-497, under the heading “Role of VEGF-A in Intraocular Neovascular Syndromes” and page 499 last paragraph).  The scope of the claims must be commensurate with the scope of the enablement set forth.  The specification provides no objective evidence that bevacizumab in the instant formulation or any other formulation would be effective at treating any disease, disorder or cancer irrespective of the presence or lack thereof of pathological angiogenesis caused by elevated levels of VEGF-A.  One of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed method.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 57 , 73-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Esue (WO2010/102241, reference 84 of the IDS filed 9/9/2020) in view of Bakri et al (abstract, Retina, 2006, Vol. 26, pp. 519-522).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Esue discloses a therapeutically effective amount of a formulation comprising an antibody in a histidine acetate-arginine acetate buffer, pH 5 to 6. (claims 1-2 of ‘241), wherein said formulation further includes a surfactant (claim 7 of ‘241) which is a polysorbate or specifically polysorbate-20 (claims 8 and 9 of ‘241) and wherein the antibody includes anti-VEGF antibodies (page 22, paragraph [0102] and line 16 of paragraph [0103]) which meets the limitations of instant claims 1, 73, 75 and 76.  Esue discloses that the arginine acetate has a concentration from about 50mM to about 500mM (claim 5 of ‘241), or about 150mM (claim 6 of ‘241), which meets the requirements of instant claim 74. Esue discloses that the surfactant  concentration ranges from about 0.0001% to about 1.0% (claim 10 of ‘241) which satisfies the requirements of instant claim 77.  Esue discloses an antibody concentration from about 10mg/ml to about 250mg/ml (claim 13 of ‘241) which meets the limitation of instant claim 78, and an embodiment wherein the antibody is not subject to prior lyophilization (claim 17 of ‘241) which satisfies the requirement of instant claim 79.  Esue discloses a pharmaceutical formulation for IV administration wherein  the antibody concentration is from about 10 mg/ml to about 250 mg/ml and a pharmaceutical formulation for SQ admisntration wherein the antibody concentration is from 80 mg/ml to about 250 mg/ml (paragraph [0024]) which meets the limitations of claims 85-87. 
Esue discloses a method of stabilizing an antibody in an aqueous pharmaceutical formulation by combining a therapeutically effective amount of an antibody, a histidine acetate, arginine-acetate buffer from pH 5 to pH 6 and a surfactant (claim 26 of ‘241) which meets the limitations of instant claim 84.  Esue disclose that the formulation is sterile (paragraph [0006]) which meets the limitation of instant claim 82.  
Esue discloses that the inventive formulations are stable upon storage at about 25oC for at least 12 months (claim 24 of ‘241).  Given the rule-of-thumb that the rate of a chemical reaction in general will double for every elevation of ten degrees, and conversely, the rate of reaction will be halved for every decrease of ten degrees, 12 months stability at about 25oC corresponds to 28 days of stability at about 40oC which meets the limitation of instant claim 83. 
Esue discloses a method of treating a disease or disorder comprising administering the formulation to a subject in an amount effective to treat the disease or disorder (page 5, paragraph [0025]) which meets the limitations of instant claim 57.
Esue does not specifically teach that the anti-VEGF antibody of the formulation is bevacizumab.
The abstract of Bakri et al teaches  that bevacizumab is subject to degradation upon storage at 4 degrees when in the original vial or drawn into syringes, including freezing in syringes at -10 degrees.
It would have been prima facie obvious at the time the invention was made to formulate bevacizumab as the anti-VEGF antibody in the method of Esue.  One of skill in the art would have been motivated to do so by the teachings of the abstract of Bakri et al regarding the degradation of bevacizumab over time when stored at 4 degrees or -10 degrees.  One of skill in the art would be motivated to minimize the degradation of the bevacizumab in order to provide the greatest efficacy when administiered to patients. 


Claims 1, 57 , 71-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esue (WO2010/102241) and Bakri et al (abstract, Retina, 2006, Vol. 26, pp. 519-522). as applied to claims 1, 57 , 73-87 above, and further in view of Ferrara et al (Annual Review Medicine, 2007, Vol. 58, pp. 491-504, reference of the IDS filed 9/9/2020).
The combined teachings of Esue and the abstract of Bakri et al render obvious the claims 1, 57 , 73-87 for the reasons set forth above..  The combination fails to teach that the method of treating a disease or disorder by admisntration of the formulation of bevacizumab was a method of treating cancer and the specific cancers recited in claim 72.
Ferrara et al teach the administration of bevacizumab for the treatment of colorectal cancer, metastatic breast cancer, NSCLC, renal cell carcinoma and glioblastoma multiforme (Table 1, page 495).
It would have been prima facie obvious at the time the invention was made to administer the pharmaceutical formulations of bevacizumab rendered obvious the combined teachings of Esue and the abstract of Bakri et al to patients for the treatment of colorectal cancer, metastatic breast cancer, NSCLC, renal cell carcinoma and glioblastoma multiforme.  One of skill in the art would have been motivated to do so because Ferrara et al teach the administration of bevacizumab for the treatment for said cancer types and because Esue teaches methods of using the antibody formulations are for the treatment of a disease or disorder.





Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No.9,226,961. This is a statutory double patenting rejection.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57 and 71-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No.9 9,226,961 in view of Ferrara et al (Annual Review Medicine, 2007, Vol. 58, pp. 491-504).
Claims 1 and 24-55 of the ‘961 patent teach the limitations of the pharmaceutical formulation of instant claims 57,  and 71-87.   Claims 49-54 of the ’921 patent teach that the pharmaceutical formulations are administered to a subject.  The claims of the ‘961 patent do not specifically each the administration of the pharmaceutical formulations for the treatment of a disease or disorder, or the treatment of colorectal cancer, lung cancer, breast cancer, renal cancer or glioblastoma,
Ferrara et al teach the administration of bevacizumab for the treatment of colorectal cancer, metastatic breast cancer, NSCLC, renal cell carcinoma and glioblastoma multiforme (Table 1, page 495).
It would have been prima facie obvious at the time the invention was made to administer the pharmaceutical formulations of the ‘961 patent to patients for the treatment of colorectal cancer, metastatic breast cancer, NSCLC, renal cell carcinoma and glioblastoma multiforme.  One of skill in the art would have been motivated to do so because Ferrara et al teach the administration of bevacizumab for the treatment for said cancer types and because the ‘961 patent teaches pharmaceutical formulations of bevacizumab are administered to a subject.

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643